Citation Nr: 1638417	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from April 1959 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  Jurisdiction over this case was subsequently transferred to the Chicago, Illinois RO.

In his April 2013 substantive appeal, the Veteran requested a Board hearing.  He was initially scheduled for a hearing in September 2014, but could not attend due to illness.  He was then rescheduled for a March 2015 hearing and did not appear.  He has not asserted good cause for missing the most recent hearing, and his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

The Board remanded this claim for additional development in October 2015 and May 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service or within one year of service, and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO (International Organization for Standardization) units.  

Analysis

The Veteran attributes his bilateral hearing loss to in-service noise exposure.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  See March 2011 VA examination report.  Thus, the first element of service connection is established.

Regarding the second element of service connection, clinical evaluation of the ears during the Veteran's June 1958 pre-induction and April 1969 induction examinations was normal, with Whispered Voice Test results of 15/15 bilaterally.  An August 1960 service treatment record shows that the Veteran complained of right ear pain, which was due to an ear infection and treated with an antibiotic and hydrogen peroxide.

At the time of the Veteran's February 1961 separation examination, clinical evaluation of the ears was normal.  An audiogram revealed the following puretone thresholds, in decibels (with ISO units after conversion in parentheses): 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
N/A
10 (15)
LEFT
5 (20)
10 (20)
10 (20)
N/A
10 (15)

In the accompanying Report of Medical History, the Veteran denied a history of ear trouble.  However, given the Veteran's military occupational specialty of Heavy Weapons Infantryman, Board finds the Veteran's report of excessive noise exposure during active duty consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service noise injury is demonstrated, and the second element of service connection is also established.

Regarding the final element of service connection, nexus, the March 2011 VA examiner stated that she could not provide an opinion on the etiology of his hearing loss without resorting to speculation, which provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Additionally, as noted in the Board's prior remands of this claim, the June 2011 and November 2015 addendum opinions are inadequate for rating purposes.

The only other competent medical opinion of record is that of the June 2016 VA examiner, who opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by his in-service noise exposure.  The examiner explained that excessive noise exposure is not the same as acoustic trauma, and that excessive noise exposure may or may not result in acoustic trauma to the ears.  He noted that acoustic trauma was not shown, based upon the lack of a documented hearing loss or injury to the ears during or shortly after service.  Further, regarding the August 1960 in-service treatment for an ear infection, the examiner noted that ear infections are a treatable, temporary condition that are unrelated to excessive noise exposure and would not cause a permanent hearing loss.  He opined that the hearing loss currently documented is not related to any past ear infections.  The examiner explained that hearing was within normal limits at the time of separation, and there was no evidence of any threshold shifts during service.  He concluded that the Veteran's current hearing loss was more likely than not related to 37 years of civilian employment in a manufacturing job and not service, which encompassed a period of less than 2 years.  He also noted the Veteran's report that his hearing loss began in January 2000, which is 38 years subsequent to service.

There is no competent medical opinion to the contrary.  In this regard, the Board acknowledges the Veteran's statements asserting that his hearing loss is related to military noise exposure from his active service.  However, the Veteran is not competent to specify that a current hearing loss disability is related to any noise exposure during his active service, as he does not possess the requisite medical knowledge to make such a determination.  In any event, his contention that his hearing loss had its onset in service is contradicted by his January 2011 application for compensation, wherein he indicates that his bilateral hearing loss began in January 2000, more than 38 years after separation from service.  In addition, in his March 2011 VA examination, the Veteran reported that he did not recall when he started having difficulty hearing.  Thus, even if the Board were to determine that the Veteran was competent to opine on the etiology of his hearing loss, his assertions in this regard are contradictory and therefore not credible.

Finally, regarding service connection on a presumptive basis, the post-service medical evidence of record does not demonstrate findings of hearing loss for VA purposes until March 2011, which is 50 years after the Veteran's discharge from active duty.  Therefore, both presumptive service connection and service connection based on a continuity of hearing loss symptomatology since service are precluded.  38 C.F.R. §§ 3.307, 3.309.

Therefore, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss, and the benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


